In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-13-00063-CR &
                      06-13-00064-CR



              BRIAN PORTER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 202nd District Court
                   Bowie County, Texas
      Trial Court Nos. 09F0430-202 & 09F0526-202




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
       Brian Porter appeals from his convictions for burglary of a habitation and forgery.

Appellant’s counsel has informed this Court that Appellant’s written motion for continuance,

ostensibly filed in the trial court, is missing. Counsel states that he has searched the files of the

district clerk, the district attorney, and the trial attorney in an attempt to locate the missing

motion. Counsel has also contacted the trial court in an attempt to locate the motion. The trial

court docket indicates that the “motion for continuance filed by D is denied.”

       We abate this appeal to the trial court pursuant to Rule 34.5(e) of the Texas Rules of

Appellate Procedure. See Tex. R. APP. P. 34.5(e). The trial court is to conduct a hearing and

determine whether the missing portion of the clerk’s record is lost, and, if so, whether it can be in

some fashion replaced by agreement of the parties.

       The hearing shall be conducted by the trial court within twenty days of the date of this

order, on or before August 26, 2013. The trial court’s findings concerning the above matters

shall be provided in a supplemental clerk’s record. The supplemental clerk’s record and the

reporter’s record of that hearing shall be prepared immediately, and shall be received by this

Court no later than September 9, 2013. No extensions will be granted.

       All appellate timetables are stayed pending further notice of this Court.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: August 6, 2013




                                                 2